            Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 1 of 9



 1 John Schnurer (Cal. Bar No. 185725)
   PERKINS COIE LLP
 2 11988 El Camino Real, Suite 350
   San Diego, California, 92130
 3
   +1 (858) 720-5700
 4 +1 (858) 720-5799 facsimile
   htc-philipsperkinsservice@perkinscoie.com
 5
   Ryan McBrayer (pro hac vice)
 6 Jonathan Putman (pro hac vice)

 7 PERKINS COIE LLP
   1201 Third Avenue, Suite 4900
 8 Seattle, Washington, 98101
   +1 (206) 359-8000
 9 +1 (206) 359-9000 facsimile
   htc-philipsperkinsservice@perkinscoie.com
10

11 Attorneys for Defendants HTC Corp. and
   HTC America, Inc.
12
   (additional counsel listed on signature page)
13
                               UNITED STATES DISTRICT COURT
14

15                        NORTHERN DISTRICT OF CALIFORNIA

16                                   OAKLAND DIVISION

17

18
   IN RE KONINKLIJKE PHILIPS PATENT            Case No. 4:18-cv-01885-HSG
19 LITIGATION
                                               JURY TRIAL DEMANDED
20
                                               DEFENDANTS’ UNOPPOSED MOTION
21                                             FOR ISSUANCE OF LETTER
                                               ROGATORY
22
                                               REDACTED VERSION OF DOCUMENT
23                                             SOUGHT TO BE SEALED

24                                             Hearing Date: March 28, 2019
                                               Hearing Time: 2:00 p.m.
25

26

27

28
     DEFENDANTS’ MOTION FOR ISSUANCE                              CASE NO. 4:18-CV-01885-HSG
     OF LETTERS ROGATORY
             Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 2 of 9



 1                                       NOTICE OF MOTION

 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD: NOTICE IS

 3 HEREBY GIVEN that on March 28, 2019, at 2:00 p.m., or as soon as counsel may be heard,

 4 Defendants HTC Corp. and HTC America, Inc. (“HTC”) and Defendants Acer, Inc., Acer

 5 America Corporation (“Acer”), ASUSTeK Computer Inc., and ASUS Computer International

 6 (“ASUS”), and YiFang USA, Inc. D/B/A E-Fun, Inc. (“YiFang”) (collectively, “Defendants”)

 7 will and do move the Court consistent with 28 U.S.C. §1781(b)(2), to approve and sign a letter

 8 rogatory (or “letter of request”) to the                                             seeking

 9 documents and a deposition from non-party                                                      as set

10 forth in Exhibit 1 to this Motion. Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corp.

11 (“Philips”) recently produced copies of

12

13                                   , Philips did not produce these documents until December 14

14 and 19, 2018, respectively. Accordingly, Defendants now seek discovery

15                                   critical to understanding the value Philips assigns to the patents

16 at issue in this case, which is relevant to Philips’ damages theory seeking a reasonable royalty.

17          This Motion is based on this Notice of Motion, the following Memorandum of Points and

18 Authorities, the declarations and exhibits in support filed currently herewith, the pleadings and

19 papers on file herein, and any evidence and argument presented at the hearing. Defendants
20 provided Philips with a copy of the proposed letter rogatory on Thursday, December 20, and

21 conferred with Philips’ counsel about this issue on December 21, 2018. Philips did not provide

22 its position on the letter rogatory at that conference. After Defendants again requested Philips

23 position on December 26, on December 27 Philips indicated it did not oppose the issuance of the

24 letter rogatory attached hereto. The remaining parties also indicated they do not oppose this

25 motion.

26                               STATEMENT OF RELIEF SOUGHT

27          Defendants ask the Court to issue the letter of request attached hereto as Exhibit 1.

28
     DEFENDANTS’ MOTION FOR ISSUANCE                 -1-                    CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
             Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 3 of 9



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.       INTRODUCTION

 3

 4

 5                                              The next day, December 20, Defendants requested

 6 that Philips consent to                                 and provided a copy of the draft letter

 7 rogatory attached hereto as Exhibit 1. Defendants conferred with Philips about the draft letter

 8 rogatory on December 21, but Philips said it was not prepared to provide its position at that time.

 9 On December 27, Philips confirmed that it did not oppose this request. Having received notice

10 yesterday that Philips consents to the relief requested herein, Defendants now promptly file this

11 motion for issuance of letter rogatory and respectfully request that (1) the Court issue the letter

12 rogatory attached hereto as Exhibit 1 and (2) grant Defendants permission to pursue the letter

13 rogatory after the close of fact discovery on January 4, 2019.

14 II.      FACTUAL BACKGROUND

15          In this case, Philips has asserted 11 patents against Defendants (the “Asserted Patents”).

16 Philips is seeking reasonable royalty damages against Defendants—i.e., the amount of

17 compensation that Philips would have agreed to accept, and a willing licensee would have agreed

18 to pay, in a hypothetical negotiation. Accordingly, Philips’ patent licenses to others, and

19 particularly those licenses regarding the Asserted Patents, are central to the damages issues in
20 this case.

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION FOR ISSUANCE                 -2-                     CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
             Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 4 of 9



 1

 2

 3

 4

 5

 6

 7

 8                                                                                          Of course,

 9 Philips cannot simply state that this is the case; Defendants are entitled to test Philips’ assertion.

10 And Philips’ witness admitted that

11

12                                                                                          Furthermore,

13 Philips’ witness recently testified

14                                              meaning that document discovery alone from Philips

15 will not be sufficient here.

16          Given                                                                         , it will not be

17 possible for Defendants to understand                                     attributed to the Asserted

18 Patents without additional discovery                                     . This discovery is crucial

19 for Defendants to understand this key evidence related to Philips’ damages contentions.
20          Although                                                      , Philips delayed production

21 of the license (and related drafts) until December 14 and 19, 2018. McBrayer Decl., ¶ 3.

22 Because of this delay, now on the eve of the close of discovery and the holidays, Defendants

23 must scramble to obtain material discovery about

24                                                                               Although Defendants

25 promptly issued a subpoena to                                      on December 18, 2018,

26 Defendants anticipates that the subsidiary is likely to point Defendants to its parent company to

27 seek this discovery. See McBrayer Decl., ¶ 5. Given that discovery is closing soon on January

28 4th, Defendants now request that the Court issue the attached
     DEFENDANTS’ MOTION FOR ISSUANCE                  -3-                    CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
              Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 5 of 9



 1 (Defendants are also simultaneously seeking additional and supplementary discovery from

 2 Philips regarding this license, and if the parties are unable to resolve this issue, will raise that

 3 issue with Judge Laporte.)

 4 III.     LEGAL STANDARD

 5          “A letter rogatory is a formal written request sent by a court to a foreign court” seeking

 6 testimony or documents. Barnes and Noble, Inc. v. LSI Corp., C 11-02709 EMC LB, 2012 WL

 7 1808849, at *1 (N.D. Cal. May 17, 2012); see S.E.C. v. Leslie, C 07-03444 JF (PVT), 2009 WL

 8 688836, at *2 (N.D. Cal. Mar. 16, 2009) (granting letters rogatory seeking testimony). The

 9 Court has “inherent authority” to issue these requests, which is consistent with Federal Rule of

10 Civil Procedure 28(b) and 28 U.S.C. § 1781(b)(2). Barnes and Noble, Inc., 2012 WL 1808849,

11 at *1. Whether to issue letters rogatory is a matter of discretion for the Court. Id. at *2. “When

12 determining whether to exercise its discretion, a court will generally not weigh the evidence

13 sought from the discovery request nor will it attempt to predict whether that evidence will

14 actually be obtained.” Id.

15          “Courts routinely issue letters rogatory where the movant makes a reasonable showing

16 that the evidence sought may be material, or may lead to the discovery of material evidence.”

17 Viasat, Inc. v. Space Sys./loral, Inc., 12-CV-0260-H (WVG), 2013 WL 12061801, at *3 (S.D.

18 Cal. Jan. 14, 2013) (citations omitted). “A party that opposes an application for a letter rogatory

19 must show good cause for the court to deny the application.” MicroTechnologies, LLC v.
20 Autonomy, Inc., No. 15-CV-02220-RMW-HRL, 2016 WL 1273266, at *1 (N.D. Cal. Mar. 14,

21 2016).

22          The United States Supreme Court has identified a five-factor comity analysis for courts to

23 consider when determining whether to grant a request for issuance of a letter rogatory. “A court

24 should determine both whether the discovery sought falls within the scope of discovery

25 authorized by the Federal Rules, as well as whether considerations of comity warrant the

26 requested discovery.” Viasat, 2013 WL 12061801, at *4. The following factors are relevant to

27 any comity analysis: (1) the importance to the ... litigation of the of the documents or other

28 information requested,” (2) the degree of specificity of the request; (3) whether the information
     DEFENDANTS’ MOTION FOR ISSUANCE                   -4-                    CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
             Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 6 of 9



 1 originated in the United States; (4) the availability of alternative means of securing the

 2 information; (5) the extent to which noncompliance with the request would undermine important

 3 interests of the United States or to which compliance with the request would undermine

 4 important interests of the state where the information is located. Id.; see also Fenerjian v. Nong

 5 Shim Co., Ltd, 13CV04115WHODMR, 2016 WL 245263, at *3 (N.D. Cal. Jan. 21, 2016).

 6 IV.      ARGUMENT

 7          As set forth in Exhibit 1, Defendants seek a narrow set of information

 8                                    First, they seek information about

 9                                  This is necessary to allow Defendants to determine

10                                                                                    . Second,

11 Defendants seek information about

12                        which is necessary to determine the full amount of

13                                           . Without that information, Defendants cannot calculate

14

15          Given the material nature of the documents, and the additional information necessary for

16 Defendants to understand and respond to Philips’ damages contentions, the Court should issue

17 the narrowly tailored letter rogatory attached as Exhibit 1. Each of the comity factors weighs in

18 favor of granting this application. The discovery sought is of central importance to allow

19 Defendants to understand and respond to Philips’ damages contentions. The requests here are
20 highly specific—only 7 document requests and 10 deposition topics. On their face, the

21 documents Philips produced indicate that relevant information is outside of the United States, as

22

23                             . See Ex. 2. Moreover, Defendants cannot obtain information about

24                                                from Philips or any party to this litigation. And

25 although Defendants are attempting to secure any information in the U.S. through a U.S.

26 subpoena

27         and is undisputedly a direct source of this information. Finally, this is a private dispute

28 between Philips and Defendants, and does not implicate any important interests of state.
     DEFENDANTS’ MOTION FOR ISSUANCE                 -5-                     CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
             Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 7 of 9



 1 V.       CONCLUSION

 2          For the above reasons, Defendants respectfully requests that (1) the Court approve and

 3 sign the letter of request, attached hereto as Exhibit 1, (2) the Clerk of Court authenticate the

 4 Court’s signature under the seal of this Court, (3) Exhibit 1 be returned by the Clerk to counsel

 5 for Defendants, who will ensure that the appropriate steps are taken to translate and transmit

 6 the letter, and (4) the Court order that Defendants may pursue this letter rogatory discovery

 7 after the close of discovery on January 4, 2019.

 8
     Dated: December 28, 2018
 9
     Respectfully submitted,
10
   _/s/ Ryan J. McBrayer_________________
11 John P. Schnurer (Cal. Bar No. 185725)
   PERKINS COIE LLP
12
   11988 El Camino Real, Suite 350
13 San Diego, California, 92130
   +1 (858) 720-5700
14 +1 (858) 720-5799 facsimile
   htc-philipsperkinsservice@perkinscoie.com
15
   Ryan McBrayer (pro hac vice)
16
   Jonathan Putman (pro hac vice)
17 PERKINS COIE LLP
   1201 Third Avenue, Suite 4900
18 Seattle, Washington, 98101
   +1 (206) 359-8000
19 +1 (206) 359-9000 facsimile
20 htc-philipsperkinsservice@perkinscoie.com

21 Attorneys for Defendants HTC Corp. and HTC America, Inc.

22 /s/ Craig Kaufman (with permission)_______
   Kai Tseng (Cal. Bar No. 193756)
23 Hsiang (“James”) H. Lin (Cal. Bar No. 241472)

24 Craig Kaufman (Cal. Bar No. 159458)
   TECHKNOWLEDGE LAW GROUP LLP
25 100 Marine Parkway, Suite 200
   Redwood Shores, California, 94065
26 +1 (650) 517-5200
   +1 (650) 226-3133 facsimile
27 acer.philips-tklgall@tklg-llp.com

28
     DEFENDANTS’ MOTION FOR ISSUANCE                  -6-                   CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
            Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 8 of 9



 1 Attorneys for Defendants Acer, Inc. and Acer America Corporation

 2 /s Michael J. Newton (with permission)__
   Michael J. Newton (Cal. Bar No. 156225)
 3
   ALSTON & BIRD LLP
 4 2200 Ross Avenue, Suite 2300
   Dallas, Texas, 75201
 5 +1 (214) 922-3400
   +1 (214) 922-3899 facsimile
 6 asus-philips@alston.com

 7
   Attorneys for Defendants ASUSTeK
 8 Computer Inc. and ASUS Computer

 9 /s/ Patrick A. Fitch (with permission)______
   Matthew S. Warren (Cal. Bar No. 230565)
10 Patrick M. Shields (Cal. Bar No. 204739)

11 Patrick A. Fitch (Cal. Bar No. 321493)
   Erika H. Warren (Cal. Bar No. 230565)
12 Amy M. Bailey (Cal. Bar No. 313151)
   WARREN LEX LLP
13 2261 Market Street, No. 606
   San Francisco, California, 94110
14 +1 (415) 895-2940

15 +1 (415) 895-2964 facsimile
   18-1885@cases.warrenlex.com
16 18-1886@cases.warrenlex.com

17 Attorneys for Defendants Acer, Inc., Acer America Corporation, ASUSTeK Computer Inc. and
   ASUS Computer International
18

19 /s/ Lucian C. Chen (with permission)____
   Lucian C. Chen (pro hac vice)
20 Wing K. Chiu (pro hac vice)
   LUCIAN C. CHEN, ESQ. PLLC
21 One Grand Central Place
   60 East 42nd Street, Suite 4600
22
   New York, New York, 10165
23 +1 (212) 710-3007
   +1 (212) 501-2004 facsimile
24 lucianchen@lcclegal.com

25 Michael Song (Cal. Bar No. 243675)
   LTL ATTORNEYS LLP
26
   300 South Grand Avenue, 14th Floor
27 Los Angeles, California, 90071
   +1 (213) 612-8900
28 +1 (213) 612-3773 facsimile
     DEFENDANTS’ MOTION FOR ISSUANCE              -7-                 CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
              Case 4:18-cv-01885-HSG Document 578 Filed 12/28/18 Page 9 of 9



 1 michael.song@ltlattorneys.com

 2 Attorneys for Defendant YiFang USA, Inc. D/B/A E-Fun, Inc.

 3
                            ATTESTATION UNDER CIVIL L.R. 5-1(i)(3)
 4
             The signing counsel above have authorized me to execute this document on their
 5 behalf.

 6
     Date: December 28, 2018                     /s/ Ryan J. McBrayer__________________
 7                                               Ryan J. McBrayer
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
     DEFENDANTS’ MOTION FOR ISSUANCE               -8-                   CASE NO. 4:18-CV-01885-HSG
     OF LETTER ROGATORY
